DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muhlenkamp et al. (US 8,108,989).

Regarding claim 1, Muhlenkamp et al. teaches a method for assembly material logistics and handling comprising: 
selectively positioning a component transport vehicle, 106, positioned along a material aisle, 104, in at least one of a component storage area, 108, or a component assembly area, 102, the material aisle positioned adjacent to a component rack aisle and extending in an x-coordinate direction, see figure 1; 
the transport vehicle: 
at a first time, engaging for transport in the storage area a selected one of a plurality of full component containers, 124, positioned in the component rack aisle and depositing in the 
at a second time, engaging for transport in the assembly area a selected one of a plurality of empty component containers positioned in the component rack aisle in the assembly area and depositing in the assembly area an engaged full component container transported from the storage area; and 
selectively and reciprocally moving the transport vehicle including at least one of the engaged full component container or the engaged empty component container along the material aisle between the storage area and the assembly area, see figure 1 and column 7, lines 12 through column 9, lines 33.

Regarding claim 2, Muhlenkamp et al. teaches the step of engaging for transport the selected one of the plurality of full component containers or the empty component containers further comprises: extending a portion of the transport vehicle in a y-coordinate direction into the rack aisle to engage the respective selected full or empty component container, the y-coordinate direction transverse to the x-coordinate direction; and retracting the portion of the transport vehicle and the respective engaged full or empty component container in the y-coordinate direction from the rack aisle to the material aisle to a secure position on the transport vehicle prior to moving the transport vehicle between the storage area and the assembly area, the vehicle is a forklift which engages fork receiving slots 125A and 12B, and extends in the manner claimed.

Regarding claim 3, Muhlenkamp et al. teaches the step of engaging the selected one of the plurality of full component containers or the empty component containers further 

Regarding claim 4, Muhlenkamp et al. teaches the step of depositing the selected one of the plurality of full component containers or the empty component containers further comprises: extending a portion of the transport vehicle and the engaged selected full component container or the empty component container in a y-coordinate direction from the material aisle into the rack aisle to disengage the respective selected full or empty component container, the y- coordinate direction transverse to the x-coordinate direction; and retracting the portion of the transport vehicle in the y-direction from the rack aisle to the material aisle prior to moving the transport vehicle between the storage area and the assembly area, the vehicle is a forklift and therefore moves in the manner described, see column 4, lines 4+.

Regarding claim 5, Muhlenkamp et al. teaches the step of disengaging the selected one of the plurality of full component containers or the empty component containers further comprises moving the portion of the transport vehicle in a z-coordinate direction relative to the transport vehicle, the z-coordinate direction transverse to the y-coordinate direction, see column 4, lines 4+.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Muhlenkemp et al.
Regarding claims 11-13, Muhlenkamp et al. teaches the claimed method except for a second transport vehicle.  It would have been obvious to one of ordinary sill in the art to include a second transport vehicle to service the storage aisle and assembly area in the same manner in order to achieve the predictable result of increasing the efficiency and throughput of the system, since it has been held htat mere duplication of parts involves only routine skill in the art.   St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach second container support as claimed.  It would not have been obvious to modify the prior art to teach the second container support that operates in the method claimed.  Therefore claims 6-10 are allowable subject matter.

Claims 14-20 are allowed.
The prior art does not teach second container support as claimed.  It would not have been obvious to modify the prior art to teach the second container support that operates in the method claimed.  Therefore claims 6-10 are allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



26 October 2021